SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

755
KA 12-00256
PRESENT: CENTRA, J.P., PERADOTTO, SCONIERS, VALENTINO, AND WHALEN, JJ.


THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,

                     V                               MEMORANDUM AND ORDER

DANIEL S. SMREK, DEFENDANT-APPELLANT.
(APPEAL NO. 2.)


CARR SAGLIMBEN LLP, OLEAN (JAY D. CARR OF COUNSEL), FOR
DEFENDANT-APPELLANT.

LORI P. RIEMAN, DISTRICT ATTORNEY, LITTLE VALLEY (KELLY M. BALCOM OF
COUNSEL), FOR RESPONDENT.


     Appeal from a judgment of the Cattaraugus County Court (Larry M.
Himelein, J.), rendered December 20, 2011. The judgment convicted
defendant, upon his plea of guilty, of driving while intoxicated, a
class D felony and aggravated unlicensed operation of a motor vehicle
in the second degree.

     It is hereby ORDERED that the judgment so appealed from is
unanimously affirmed.

     Same Memorandum as in People v Smrek ([appeal No. 1] ___ AD3d ___
[June 14, 2013]).




Entered:   June 14, 2013                           Frances E. Cafarell
                                                   Clerk of the Court